Citation Nr: 9927102	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-03 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial compensable rating for a disability 
of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1996.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board0 from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah that granted service connection for a 
fracture of the right ankle and assigned a noncompensable 
evaluation.  The Board in August 1997 and September 1998 
remanded the case for further development.

The record shows that the Board remand in 1998 included the 
additional issues of entitlement to an increased 
(compensable) rating for residuals of a fracture of the C6 
spinous process, claimed as broken vertebrae, and entitlement 
to an increased (compensable) rating for acromioclavicular 
joint irritation and arthritis of the right shoulder.  The RO 
in April 1999 granted a 10 percent evaluation for each 
disorder and advised the veteran of the determination.  
Correspondence from the veteran and his representative 
received at the RO in May 1999 confirmed his intention to 
withdraw all issues currently on appeal except the 
evaluations for a disability of the right ankle and tinnitus.  
The veteran in his correspondence had asserted that each 
disability should be rated 10 percent.  The representative in 
May 1999 had also presented written argument in favor of a 10 
percent evaluation for each disability.

The record shows that the veteran had filed a timely appeal 
from a November 1998 RO rating decision that granted service 
connection for tinnitus and assigned an initial 
noncompensable rating.  The RO in June 1999 granted a 10 
percent evaluation for tinnitus and advised the veteran of 
the determination by letter dated in mid July 1999.  The 
representative in August 1999 written argument to the Board 
did not indicate that the evaluation of tinnitus remained an 
issue, and the veteran has not indicated an intention to seek 
a higher evaluation.  The Board believes that the recent RO 
rating decision satisfies the appeal with respect to tinnitus 
in view of the argument by and on behalf of the veteran 
specifically for a 10 percent rating and the fact that the 10 
percent evaluation is the maximum schedular evaluation.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993), see also 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 in effect prior to June 10, 
1999, and as amended 64 Fed. Reg. 25202, 25210, May 11, 
1999).


FINDINGS OF FACT

1.  There is satisfactory evidence of painful motion of the 
right ankle and interference with extreme use in the 
workplace that combine to produce no more than slight 
impairment.

2.  The veteran's right ankle disability has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 10 
percent for a fracture of the right ankle have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in August 1996, after review of the veteran's service 
medical records and a contemporaneous VA examination, granted 
service connection for a fracture of the right ankle and 
rated the disability noncompensable under Diagnostic Code 
5271 criteria. 

The service medical records show that the veteran sustained 
an avulsion fracture of the right distal fibula in early 
April 1990.  An April 1990 follow up for cast repair 
described a nondisplaced right distal fibula fracture and 
reported that the cast use would be continued four to six 
weeks.  

An X-ray in late April 1990 four weeks after the injury was 
reported as showing no significant abnormalities.  A July 
1990 examination medical history noted a right ankle fracture 
several months previously with limited range of motion.  The 
veteran was described in an April 1994 clinical record entry 
as a healthy athlete who ran up to six miles a day. The 
October 1995 separation examination found normal lower 
extremities.

VA general medical examination in March 1996 reported the 
veteran was not currently working and no complaints or 
finding specific to the right ankle were recorded.  An 
examination of the joints in March 1996 reported with respect 
to the right ankle his complaints of some stiffness with 
running and an aching pain with weather changes.  Reported 
was dorsiflexion to 30 degrees and plantar flexion to 60 
degrees, inversion to 45 degrees and "aversion" to 25 
degrees.  The examiner reported no crepitation with 
rotational motion of the right ankle.  The pertinent 
diagnosis was fracture of the lateral malleolus of the right 
ankle with only minimal symptomatology and no limitation of 
motion or external deformity.

In disagreeing with the noncompensable evaluation the veteran 
complained that the right ankle still hurt and was stiff at 
times.  He thought he had a slight limp and instability when 
he walked or ran on uneven terrain and that the heel of his 
right shoe wore out more quickly.  He added in his appeal 
that he was not aware of an arthritic condition.

A December 1997 VA examination report shows the veteran 
complained of recurrent right ankle pain.  He reported 
seasonal work in vegetation inventory for a federal agency 
during the summer months.  The examiner found that the 
veteran walked without a limp, that there was no obvious 
weakness of the right ankle and that both ankles had the same 
circumference.  The examiner described dorsiflexion of 20 
degrees as adequate and reported plantar flexion was 45 
degrees, with both painless, and forced inversion and 
eversion at the ankle also painless.  The examiner stated 
there was no perceptible weakness in the right ankle.

The veteran added in March 1998 correspondence regarding the 
right ankle that he had a very slight limp and some 
tenderness and that hiking during his summer work caused 
soreness, pain and some discoloration of the ankle.  He 
stated in August 1998 that he experienced similar problems in 
this work but not quite as severe as during the previous 
summer.

An April 1998 VA clinical record entry reported the veteran's 
history of rehabilitation of his ankle to the point that he 
could run for an extended distance.  An examiner in April 
1998 reported the veteran's ability for distance running and 
that he had done fairly well with rehabilitation except for 
stiffness.  The examiner found ankle dorsiflexion of 30 
degrees, plantar flexion of 40 degrees, "moderate" subtalar 
motion that was equal to the other side, negative drawer and 
tilt tests and that the veteran was able to heel and toe 
walk.  The examiner reported that on X-ray the ankle joint 
looked well aligned, that there was no significant arthritis 
and a well healed irregularity at the distal tip.  The 
impression was old right healed distal fibular fracture in 
good alignment without significant signs of arthritis.  

It was reported on a VA examination in September 1998 for 
joint pain that the veteran had known degenerative disease of 
the right ankle and that he complained of right ankle pain 
that had increased since he had to stop an exercise program.  
The examiner reported some chronic bony changes of the right 
ankle but no acute swelling or inflammation and the 
impression was degenerative joint changes.  An outpatient 
record entry at the same time mentioned his complaint of 
ankle pain and other joint complaints and included a 
diagnostic impression of degenerative joint disease.

A VA examiner in October 1998 reviewed the December 1997 
examination report and stated that it showed the right ankle 
was entirely normal with painless and normal range of motion 
and negative X-ray findings.  The examiner stated that the 
previous fracture involved only the tip of the external 
malleolus with no evident residuals on the X-ray and no 
pathology compatible with any symptoms of pain in the right 
ankle. 

A VA outpatient treatment report in December 1998 showed that 
the veteran complained of right ankle pain with weather 
changes and that this had limited him from wearing certain 
shoes.  The examiner reported a normal range of motion of the 
right ankle with pain on inversion.  The veteran was 
instructed on some exercise for his ankle to strengthen the 
muscles.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  For the application of this 
schedule, accurate and fully descriptive medical examinations 
are required, with emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent.  Diagnostic Code 5262.  

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent.  
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent.  Diagnostic Code 
5274.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  Joint motion for the 
ankle from the anatomical position of 0 degrees: plantar 
flexion 45 degrees, dorsiflexion 20 degrees.  38 C.F.R. 
§ 4.71, Plate II. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.



As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
range of the opposite undamaged joint.  38 C.F.R. § 4.59.


In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  




Analysis

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim for increased compensation for 
the right ankle disability.  The RO conscientiously developed 
the record to address the concerns mentioned in the 1997 and 
1998 Board remands.  The RO contacted the veteran regarding 
sources of medical treatment and the medical examinations 
addressed the pertinent evaluative criteria.

Since the 1997 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board sought to have a record that would support an informed 
determination and asked the RO to request additional medical 
evidence from the veteran and obtain a VA examination.  The 
RO was conscientious in developing the record and the Board 
is satisfied that all relevant facts have been developed to 
the extent possible and that no further duty to assist exists 
with respect to the claim.  

The veteran was provided VA examinations that are probative 
of the level of impairment and the disability was rated in 
accordance with the examination findings.  Therefore, the 
Board does not find any potential prejudice to the veteran in 
the evaluation of the disability by the RO after the Board 
remand development was completed as the rating appears to 
reflect consideration of the applicable criteria based upon 
the examination findings.

The medical examination records include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
right ankle disability.  




Further, there has not been reported any other comprehensive 
evaluation or treatment since the VA examination reports 
obtained on remand.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The examinations appeared to assess the disability 
to comply with the Board remand for consideration of the 
holding in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran's disability of the right ankle is rated 
currently by analogy in accordance with the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5271, which assess 
basically evidence of limitation of motion as the primary 
rating criteria for the incremental ratings of 10 and 20 
percent.  The veteran has been provided the essential rating 
criteria.  The Board finds the rating scheme appropriate for 
the veteran's disability in view of the diagnosis for the 
left ankle symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21 (1998).  

The Board also observes that an analogous rating application 
to ankylosis under Diagnostic Codes 5270 or 5272 or malunion 
of the os calcis, or astragalus, or astragalectomy under 
Diagnostic Codes 5273 and 5274, respectively, would be 
inapplicable in view of the findings on examinations since 
service.  Arthritis has been mentioned; however, radiographic 
studied in and since service have been negative for 
arthritis.

The Board observes that the RO has continued to assign a 0 
percent evaluation based upon the recent VA examinations 
which did not report limitation of motion, as the range of 
motion recorded showed no appreciable disparity from the 
normal range of motion contemplated in the standardized 
description of ankle motion in the rating schedule.  There 
did appear to be some inconsistency in inversion or eversion 
that apparently was equated with subtalar motion.  


The RO had a medical evaluation that allows the Board to 
discuss the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
and comment on the extent of functional loss as discussed in 
DeLuca, supra, that functional loss due to pain will be rated 
at the same level as the functional loss where motion is 
impeded.  Thus limitation of motion is not the sole 
prerequisite finding.  There are the veteran's reports of 
difficulty in the workplace on account of his right ankle 
disability.

Applying this information to the rating schedular criteria 
leads the Board to conclude that an initial compensable 
evaluation is warranted for the right ankle.  The right ankle 
symptoms, overall, do appear more than a percentage 
evaluation of 0 percent would contemplate.  The rating scheme 
does not require a mechanical application of the schedular 
criteria, but applying the rating schedule liberally results 
in a 10 percent evaluation recognizing a symptomatic ankle 
characterized by complaints of pain and weakness, but with a 
paucity of objectively confirmed disabling residuals. 

The recent examination findings clearly support a conclusion 
that the veteran's disorder though productive of disability, 
is characterized by minimal appreciable objective findings.  
Thus, the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for a 
10 percent rating under Diagnostic Code 5271 applying § 4.59, 
as the minimum compensable evaluation for the joint is 10 
percent in view of the interplay of §§ 4.40 and 4.59.  

The recent VA examinations appear to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  In view of 
the foregoing, the Board concludes that the evidence is in 
favor of a 10 percent rating for the right ankle for the 
entire period of this appeal.  38 C.F.R. § 4.7.  Clearly the 
objectively confirmed manifestations that would support a 
higher evaluation under any rating scheme applicable to the 
disability are not shown.  



The examiner in 1998 did not confirm instability, tenderness 
or deformity and the range of motion was described as being 
within the normal range, although the Board must point out 
that the increase in symptoms with use must be appraised and 
the veteran has adequately supported an appreciable 
disability in the workplace with strenuous use that appears 
to be more disabling than the exertional stress he has been 
able to withstand with running after rehabilitation of the 
ankle.  The examiners have not found a neurologic component 
of the right ankle disability. 

The provisions of 38 C.F.R. §§ 4.40 and 4.45, as they relate 
to pain and factors other than limitation of motion as 
described on VA examinations, appear to support no more than 
a 10 percent rating for the right ankle.  The Board must 
point out that the VA examinations are consistent in the 
minimum appreciable objective findings for the ankle, and the 
disability appears to have improved from the standpoint of 
limitation of motion when the pertinent evidence from 
military service is compared with the subsequent examination 
findings.  

The appreciable manifestations that complement the range of 
motion for the ankle appear to place the preponderance of the 
evidence against the claim for a rating in excess of 10 
percent, when the relevant findings are reviewed, and the 
disability assessed in light of the level of impairment 
overall.  Even if the Board were to assess the disability as 
impairment of the fibula under Diagnostic Code 5262, in view 
of the description of the injury in service, overall the 
presence of more than slight impairment of the ankle could 
not be reasonably supported by the record.  Indeed, the 
veteran in his correspondence received in May 1999 argued for 
a 10 percent evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation greater than 10 percent.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).





The RO addressed entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  Generally, the degrees of 
disability specified under the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  There 
is the veteran's well-documented medical history showing 
little in the way of treatment for the right ankle although 
he complains of pain and other discomfort.   

The Board would agree that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  

However, such factors would be apparent from the record and 
necessarily relate to the service-connected disability.  See, 
for example, Smallwood v. Brown, 10 Vet. App. 97 (1997) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  Nor does 
there appear to be probative evidence that any nonservice-
connected disorders affect the veteran's right ankle 
disability in such a manner to render impractical the 
application of the regular schedular standards.  See for 
example Johnston, 10 Vet App. at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a right ankle 
disability.  The pertinent part of the regulation, though 
somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  







Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  

This admonition could be read to apply to an extraschedular 
service-connected evaluation.  However, in the case at hand, 
there is evidence showing only occasional monitoring, but 
nothing probative to support a finding that the veteran has 
such an unusual or exceptional disability picture as a result 
of the service-connected right ankle disability.  

The most recent examination reports mentioned seasonal 
employment, but the veteran has not offered evidence to 
support how there is established an exceptional or unusual 
disability picture as a result of his right ankle disability.  

The Board does not find any extraneous circumstances that 
could be considered exceptional or unusual such as were 
present in Fisher v. Principi, 4 Vet. App. 57, 60 (1993) to 
warrant a different result in view of the veteran's work 
history and treatment for his service-connected right ankle 
disability as reflected in the record.  See also Fleshman v. 
Brown, 9 Vet. App. 548, 552-53 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits.  See for example Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  The Board has determined that 
the veteran's right ankle disability does not warrant 
consideration of staged ratings in view of facts specific to 
the disability.



ORDER

Entitlement to an initial compensable evaluation of 10 
percent for a fracture of the right ankle is granted, subject 
to the regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

